DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Amendment
2.	In respond to Applicant’s amendment filed 03/08/2021, claim 1 has been amended.  Claims 2, 3, 8, 15 have been canceled.
	       EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below, to the amended claims 14, 16-18, an 19 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on April 13, 2021 with Mr. Christopher Gerardot (Attorney for Applicant, Reg. No. 73,644).
	Claims 14, 16-18: are canceled.
	Claim 19: 
wherein the pressing plate is in direct contact with the surface of the sealing gasket facing away from the supporting plate, and is fixed to the encapsulating support via at least one fastener extending from the pressing plate to encapsulating support;  wherein elasticity of the pressing plate is less than the elasticity of the sealing gasket to press the sealing gasket against the supporting plate when the fastener extending from the pressing plate to the encapsulating support is secured; 	wherein the pressing plate has a second opening at a position corresponding to the first opening, and wherein the pressing plate comprises an annular groove, the annular groove surrounds the circumference of the second opening of the pressing plate.

Reasons for Allowance 
4.	The Examiner's basis for allowability of independent claims 1, and 19 are the same as those set-forth within the Remarks filed 03/08/2021 (specifically pages 8-9), and with respect to the examiner amendment 04/13/2021.
Claims 4-7, 9-13, 20-22 are also allowable as they directly depend on claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828